[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
CORRECTED MEMORANDUM OF DECISION
On June 12, 1992, the court rendered its Memorandum of Decision after a trial on the merits.
On June 29, 1992, the defendant filed his motion to reopen and correct and/or articulate. After a full review of the motion and argument of counsel, the court corrects its previous memorandum by providing that the periodic alimony payments should commence on the first day of June, 1992, rather than the first day of June, 1991. This was obviously a scrivener's error.
Further, the court clearly intended that the defendant was to have title to the 1988 Jeep Wagoneer and the Sea Ray boat. A review of the plaintiff's claim dated March 23, 1992, indicates that she too had no objection to the court rendering such an order. Accordingly, the court clarifies its prior decision and grants to the defendant title to the 1988 Jeep Wagoneer and to the Sea Ray boat.
In all other respects, the June 12, 1992 Memorandum of Decision shall remain as previously rendered, the court having considered all of the evidence and the applicable statutory provisions.
MIHALAKOS, J.